Citation Nr: 1727964	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-23 683	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the scar on the right leg and thigh.

2.  Eligibility for VA subsistence pension benefits prior to September 26, 2008.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) with depression.

5.  Entitlement to an initial disability rating greater than 20 percent for arthritis of the lumbar spine.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1975, December 2000 to April 2001, January 2002 to July 2002, and from April 2005 to December 2009, with additional reserve service.  He was awarded the Combat Action Ribbon, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of July 2008, April 2009, and May 2010.  In November 2012, and again in December 2015, the Board remanded the appeal for further evidentiary development.  Such development having been completed, except as discussed in the remand portion below, the matter has been returned to the Board for further appellate review.

The Veteran's claim previously characterized as a "skin disorder on the right forearm" has been recharacterized as involving prurigo nodularis, based upon the recent medical evidence which reflects a specific medical diagnosis of this particular skin disease as the cause of the Veteran's right arm itching.  

The RO and the Board previously characterized the issue involving the Veteran's low back as involving lumbar strain.  Based upon recent medical evidence showing the confirmed presence of arthritis, we have recharacterized the issue as reflected on the title page, to more accurately represent the nature of the Veteran's low back disability.

The issues of entitlement to service connection for prurigo nodularis, entitlement to an initial disability rating greater than 50 percent for PTSD with depression, entitlement to an initial disability rating greater than 20 percent for arthritis of the lumbar spine, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU)addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The scar on the Veteran's right thigh is nonadherent, stable, not painful, and not visible.  

2.  The Veteran did not meet the legal criteria to be considered permanently and totally disabled under VA law prior to September 26, 2008.


CONCLUSIONS OF LAW

1.  A compensable disability rating for a right leg/thigh scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

2.  Prior to September 26, 2008, the Veteran was ineligible for VA pension benefits.  38 U.S.C.A. §§ 1502, 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.17, 4.25 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Nevertheless, the Board notes one matter involving the duty to assist which bears discussion.  The Veteran has reported receiving medical care from a hospital in the United Arab Emirates when he experienced an acute gallstone problem.  These records have not been obtained for review; however, the Board determines, based upon our expertise in reviewing medical records and understanding the legal implications of different types of medical records, that details of the Veteran's gallstone treatment are unlikely to be relevant to the resolution of the issues before the Board at this time.  We therefore hold that no failure in the duty to assist has occurred with regard to these records.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

      Scar on the right leg and thigh

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question. 38 C.F.R. § 4.10.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the Veteran has appealed the assignment of the initial disability rating following the award of service connection, the entire period of time since the grant of service connection, which in this case was made effective in March 2007, must be considered in reviewing the Veteran's appeal.

Historically, service connection for a right leg scar was granted in a July 2008 RO decision based upon the Veteran's recollections of the injury, substantiated by a statement from a fellow Marine who also recalled the injury during Vietnam.  Examination at that time showed a circular scar about the size of a dime, with no deformity, keloid, ulceration, or adherence to underlying tissue.  The scar did not cause limitation of leg function.

The Veteran disagreed with this assessment, asserting that a compensable disability rating was indeed warranted.  

VA treatment records do not reflect any complaints or treatment involving the right leg scar.

In July 2016, the Veteran was given a second skin examination.  According to the report of the VA examination, the Veteran was not having pain involving any of his scars.  With regard to the scar on his right leg, the scar had faded to the point where the examiner was unable to visualize it.  No functional limitations were identified.  

Under governing regulation, essentially all scars which are superficial, nonadherent, stable, and not painful, are rated as noncompensably disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805.  As the Veteran's scar fits into this category, and during the most recent examination was so faint that the examiner could not see it, a compensable disability rating is not warranted.  Absent any indication of worsening of the scar at any point during the appeal period, there is no basis for a compensable disability rating at any point during the time frame at issue.

Absent any identifiable functional limitation, no other basis for a compensable disability rating is apparent.  The Veteran has not made any specific contentions as to why he believes a compensable rating is warranted.  The preponderance of the evidence is against a compensable disability rating and the appeal is denied.

      VA pension benefits prior to September 26, 2008

Subsistence pension benefits were granted in a May 2010 RO decision, effective as of September 26, 2008.  In the decision itself, the RO informed the Veteran that an earlier date of entitlement to pension benefits would be considered if he submitted evidence showing that he required the use of a CPAP machine for control of his sleep apnea prior to September 26, 2008.  The May 2010 notification letter repeated this information and further informed him that he had one year from the date of the notification letter to submit such evidence.  The Veteran did not directly respond to this request.  Although he submitted a notice of disagreement, he did not address when he began using a CPAP machine, or assert that he had used one prior to September 2008.

The law provides that VA shall pay to each veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, subsistence pension benefits at the rate prescribed by law.  38 U.S.C.A. § 1521(a). 

'Permanent and total disability' will be held to exist when an individual is unemployable as a result of disabilities that are reasonably certain to last throughout the remainder of that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension cases must be adjudicated applying both 'objective' and 'subjective' standards.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992). 

A Veteran may establish that he or she has a lifetime impairment which is sufficient to render it impossible for the "average person" to follow a substantially gainful occupation.  38 U.S.C.A. § 1502 (a)(1); 38 C.F.R. § 4.15.  A Veteran who suffers the permanent loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becomes permanently helpless or permanently bedridden, will be considered permanently and totally disabled for pension purposes.  38 C.F.R. § 4.15.

VA will consider a Veteran to be permanently and totally disabled if he is a patient in a nursing home for long-term care due to disability, or determined to be disabled for SSA purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001).  Otherwise, a finding of permanent and total disability based solely on objective criteria requires rating each disability under the appropriate diagnostic code of VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular rating for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b). 

Alternatively, a veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he or she has a lifetime impairment precluding him or her from securing and following substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only one such disability, it must be ratable at 60 percent or more; if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16 (a), 4.17. 

Finally, even if a Veteran's disability ratings fail to meet the aforementioned percentage standards, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis, if the Veteran is unemployable by reason of his or her disabilities, age, occupational background, and other related factors.  38 C.F.R. §§ 3.321 (b)(2), 4.17(b).

In this case, the Veteran's VA pension was awarded at the point when Veteran had established a combined 100 percent schedular rating for pension purposes.  This point was reached when he began using a CPAP machine for his sleep apnea.  According to the regulatory rating criteria for sleep apnea, use of a CPAP machine to control the disease warrants a 50 percent disability rating.  Sleep apnea which causes persistent day-time hypersomnolence is rated as 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6847.  Prior to that point, in September 2008, his combined disability rating (see 38 C.F.R. § 4.25) for pension purposes was not up to 100 percent.  

As the Veteran's Social Security disability benefits were not granted until December 2009, this provision of the law does not support an award of an earlier effective date for pension eligibility either.  The other legal provisions likewise do not help the Veteran, as he was not in a nursing home prior to September 2008 and has not required indefinite hospitalization.  

With regard to the provision for extra-schedular eligibility for pension benefits, neither the Veteran nor his representative have made any argument or showing that he deserved an extra-schedular pension award.  Following thorough review of the claims file, the Board is unable to perceive any basis for such an award either.

The preponderance of the evidence is against the award of an earlier effective date for subsistence pension eligibility, as the evidence did not support a finding of permanent and total disability prior to September 26, 2008.  The appeal is denied.

ORDER

A compensable disability rating for a scar of the right leg and thigh is denied.

Eligibility for VA subsistence pension benefits prior to September 26, 2008, is denied.



REMAND

	Skin disorder, right forearm

The Veteran asserts he has had an itchy rash on his right arm since Vietnam.  Although he states that the rash and the itchiness wax and wanes, he has had it for many years now.  He postulates that the rash is related to herbicide exposure.  Regardless of the cause, he contends that service connection is warranted, because the rash first appeared during active service.

The Veteran's recent VA treatment records reflect the Veteran complained of an extremely itchy spot on his right arm, which interfered with his sleep because it was so itchy.  Various treatments were tried, and the spot was eventually brought under control. 

According to the report of a July 2016 VA examination, the Veteran had a small scar on his right forearm, approximately 1cm by 1cm in area, which was identified as a prurigo nodularis scar.  The Veteran reported that he had previously had a skin lesion in that spot, which was treated with injections and the scar remained.  The scar itself was not painful or unstable.  It had not required treatment of any kind, oral or topical, during the previous year.  The lesions were not active and only the scar remained.  The examiner specified that the scar would not impact the Veteran's ability to work.  

The examiner noted the Veteran's contentions that he has had an itchy area on his arm since Vietnam.  The examiner explained that purigo nodularis was a condition characterized by very itchy skin lumps, which were worsened by heat, sweating, or irritation from clothing.  The examiner also noted that there is no documentation of this problem in the available service treatment records, and that as the cause of the Veteran's particular purigo nodularis was unknown, no reasonable conclusion as to any medical nexus to service could be reached.

The examiner's conclusion may be entirely accurate; however, the conclusion appears to rest heavily upon the fact that the examiner was unable to find documentation of skin complaints during service.  However, the Veteran's service treatment records are incomplete, as records from his first period of service and his last period of service are not contained in his claims file.  Additionally, reserve treatment records should be available to fill in some of the gaps between his periods of active service.  

The RO has concluded that any additional service records are unavailable.  However this conclusion is premature, as it does not appear the provisions of 38 C.F.R. § 3.159 have been fully followed.  In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records and other relevant records pertaining to the claimant's active naval service that are held of maintained by a governmental entity.  VA will make as many requests as are necessary to obtain these records, and will end its efforts only if VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2), (3).  

In 2007, the RO requested the Veteran's service treatment records from the National Personnel Records Center.  That organization replied that they had previously mailed the Veteran's records to the commanding officer of the Naval Reserve Center in Miami, Florida.  The RO then sent a letter to the commanding officer, using the address provided by NPRC.  This letter was returned by the postal service, however.  The RO did not attempt another request, and did not double-check the proper address for the Veteran's reserve unit.  These attempts were inadequate, as there was no follow-up made, and the regulation requires as many requests as are necessary to obtain the records.  Therefore, further attempts should be made as outlined below.  

The Board observes the Veteran has other pruritic areas, including on his scalp, but it appears he is only claiming a problem on his right forearm.  If he desires to include other portions of his skin in this claim for service connection, he and his representative are encouraged to clarify this while the appeal is in remand status.  



Increased rating claims and TDIU

The remaining issues on appeal pertain to the Veteran's employability, as he contends that his PTSD and his low back arthritis combine to render him unemployable.  Indeed the vocational experts at the Social Security Administration have judged him to be unemployable due to these two disabilities since December 2009.  The VA granted subsistence pension benefits predicated upon unemployability as well, finding that he is rendered unemployable due to a combination of service-connected and nonservice-connected disabilities.  As discussed above, the VA included his nonservice-connected sleep apnea in the mix as a critical, substantial contributor to his non-working status, however.  

Previously, the Board remanded the appeal to allow the Veteran's vocational rehabilitation file to be obtained for review by adjudicators.  Because vocational rehabilitation assessments are conducted by experts in employment and employability, the contents of a VA vocational file are highly relevant to questions regarding employability and the impact that various disabilities have upon employability.  

The vocational rehabilitation file was obtained upon remand, however, it was obtained several months after the appeal was transferred back to the Board and it was not reviewed by adjudicators in connection with a determination on the Veteran's claims.  In this case, the Veteran has asserted that VA vocational experts deemed him to be unemployable and terminated his vocational assistance.  Careful review of the file itself does not support his assertion.  Rather, the file shows that after receiving an Associate's Degree and a Bachelor's Degree under VA auspices, the Veteran accepted eighteen months of Job Ready Services from the VA vocational rehabilitation service.  He then decided not to continue to pursue employment, as he had been awarded Social Security disability benefits and he did not want to jeopardize those benefits.  In other words, the VA experts felt the Veteran was indeed employable, at least as of January 2014, when the Veteran himself voluntarily terminated his vocational rehabilitation services.  

The Board sets forth this to highlight the complexity of the matters before the Board.  Different vocational experts have viewed this case differently in recent years.  The remaining issues deal with the question of employability and the impact of the Veteran's compensable service-connected disabilities separately and collectively upon his employability.  Because the Board specifically remanded for the RO to review the vocational rehabilitation material in connection with the appeal, unfortunately, another remand is required.  The RO must review the vocational rehabilitation material and the rest of the evidence in connection with a determination regarding the remaining issues on appeal.  The RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

As the appeal must be remanded, the Veteran's VA treatment records should be updated for the file.  If the Veteran continues to receive chiropractic treatment, he should provide access to these records as well. 

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all VA treatment records reflecting medical care provided to the Veteran subsequent to April 2016 at the Malcom Randal VA Medical Center in Gainesville, Florida, and all other related clinics, for inclusion in his claims file.  

2.  After securing the necessary release from the Veteran, obtain copies of records reflecting chiropractic treatment provided to the Veteran subsequent to February 2016.  

3.  Make another attempt to secure the Veteran's complete service treatment records, from 1972 through 1999 and from 2002 through 2009 through official channels.  
	a)  Another request should be made to NPRC for the Veteran's service treatment records
	b)  The Veteran's service personnel records should be reviewed to determine which reserve units are likely to be in possession of his service treatment records, and requests should be made to the appropriate records custodians in these units.  
	c)  VA will make as many requests as are necessary to obtain these records, and will end its efforts only if a genuine conclusion can be reached that the records sought do not exist or that further efforts to obtain the records would be futile.  

4.  After the development requested above has been completed, the RO should again review the record, to include the recently-received vocational rehabilitation file.  Any additional evidentiary development deemed helpful at this point should be accomplished.  If any benefit remaining on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


